Citation Nr: 1614640	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-14 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active military service from August 1979 until his retirement in August 2009.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the VA RO in Anchorage, Alaska.  

In a September 2014, the Board denied service connection for a bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  The case was remanded by the Board in June 2015 for additional development.  The case has now been returned to the Board for further appellate action.  

FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to his claim.  The record shows that he was mailed a letter in September 2009 advising him of what the evidence must show and of the respective duties of VA and himself in obtaining evidence.  The September 2009 letter also provided him with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease diagnosed after service, when all the evidence, including that relevant to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to an issue material to the decision on a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that, as a combat engineer, he was regularly exposed to hazardous noise in the form of explosions from rocket propelled grenades (RPGs) and improvised explosive devices (IEDs), large and small arms fire, and mortars.  He also reported that during active service he was mobilized to Southwest Asia, to include Iraq on three separate occasions; Kosovo; and Somalia.  

Further, the Veteran had a military occupational specialty (MOS) of combat engineer for nearly 14 years of his active service.  Further, his DD Form 214 shows that he was stationed in designated imminent danger pay areas.  The Board finds that the Veteran's reported noise exposure is consistent with his service and concedes that he sustained acoustic trauma while in active service.  

STRs show that the Veteran was afforded an audiogram in October 2008.  At that time, it was noted that he had early warning for decreased hearing acuity.  However, at no time was the Veteran shown to have a bilateral hearing loss disability for VA purposes during active service.  See 38 C.F.R. § 3.385.   

At an October 2009 VA audiology evaluation, the Veteran reported the above described noise exposure.  He also reported that he had post-service occupational noise exposure to construction noise with hearing protection but denied recreational noise exposure.  Speech recognition was 96 percent in his right ear and 100 percent in his left ear.  The examiner noted that the Veteran's hearing was within normal limits.  Additional audiogram results at that time were as follows:

Hertz
500
1000
2000
3000
4000
Right
5
0
-5
10
25
Left
-5
0
0
10
15

In September 2015, the Veteran was afforded another VA audiology evaluation.  The audiogram results at that time were as follows: 

Hertz
500
1000
2000
3000
4000
Right
5
10
10
15
30
Left
5
10
5
15
20
Speech recognition was 98 percent in his right ear and 96 percent in his left ear.  The examiner noted that the Veteran had normal hearing in both ears and specifically found that the Veteran did not have hearing loss for VA purposes in either ear.  See 38 C.F.R. § 3.385.  There are no other medical records on file which indicate that the Veteran has a bilateral hearing loss disability consistent with the requirements of 38 C.F.R. § 3.385.  

Further, while the Veteran is competent to report symptoms of decreased hearing acuity, he is not competent to diagnose himself with hearing loss for VA purposes.  A diagnosis of hearing loss for VA purposes requires medical expertise, clinical testing, and knowledge that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case.

In order for a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There are specific requirements as to what is considered hearing loss for VA compensation purposes, and a review of the Veteran's various audiograms of record fails to show that he has a bilateral ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385. 

The Board acknowledges the Veteran's argument that his current levels of decreased hearing acuity would meet the Occupational Safety and Health Administration (OSHA) requirements for a diagnosis of hearing loss.  However, while the Board is sympathetic to the Veteran's arguments and acknowledges that he sustained acoustic trauma while in active service, the Board lacks the discretion to award benefits on an equitable basis.  Instead, the Board is bound to observe the limits on its authority set forth by VA statutes and regulations.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and that entitlement to service connection for bilateral hearing loss disability is therefore not warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


